Citation Nr: 0008604	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned for a service-connected heart disorder, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
June 1971 and from May 1980 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that inter alia established service 
connection for the veteran's arteriosclerotic heart disease 
(AHD) with history of myocardial infarction (MI) and assigned 
a 30 percent rating.  Later RO rating decisions continued the 
30 percent rating.  The veteran has appealed for favorable 
resolution.

The veteran provided testimony before a hearing officer at 
the RO in February 1997.  The RO issued a supplemental 
statement of the case (SSOC) in February 1998 and 
subsequently transferred the case to the Board.  In June 
1998, the veteran submitted additional relevant medical 
evidence.  In a November 1998 decision, the Board remanded 
the case to the RO for issuance of an SSOC.


REMAND

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). 
Submission of a well-grounded claim invokes VA's duty to 
assist the veteran in developing relevant facts.  38 U.S.C.A. 
§ 5107(a).  The duty to assist includes obtaining an accurate 
and fully descriptive medical examination.  38 C.F.R. §§ 4.1, 
4.2 (1999); Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

It is incumbent on the Board to insure that the medical 
evidence relied on is sufficient to address the rating 
criteria of 38 C.F.R. § 4.104 Diagnostic Code 7005.  The 
medical evidence on which the current rating is based is 
approximately 4 year old.  This evidence indicates AHD, a 
history of MI and unstable angina.  Examinations in 1996 
reflect metabolic equivalents (METs) of 10 and 12.9.  A left 
ventricle ejection fraction of 46 percent was reported in 
March 1996.  The evidence suggests that light exertion 
produces shortness of breath and chest pain; however, no 
examiner has directly addressed the question of whether more 
than sedentary employment is precluded or whether more than 
light manual labor is feasible.  Evidence that either of 
these conditions exist would warrant a rating higher than 
presently assigned.  Moreover, under the revised rating 
schedule, left ventricle ejection fraction of 30 to 50 
percent warrants a 60 percent rating.  

Since the Board's November 1998 Remand, the veteran's 
representative has argued for a fresh VA examination due to a 
claimed worsening of the veteran's service-connected heart 
condition.  In Caffrey v Brown, 6 Vet App 377, 381 (1994), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that where evidence indicated a material change in the 
disability or indicated that the current rating may be 
incorrect, a fresh medical examination was required. 

As the RO has noted, the rating schedule for cardiovascular 
disorders was amended effective January 12, 1998.  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  Thus, upon completion 
of the development requested, the RO should consider the 
evidence under both the old and new criteria and apply 
whichever is to the veteran's advantage, subject to any 
limitations on effective dates. 

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
heart evaluation.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the former and revised 
provision of the rating schedule:  

(a)  If medically feasible, the 
veteran should be afforded an 
exercise stress test.  The level of 
METs that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope should be reported.  If the 
level of METs that results in 
dyspnea, fatigue, angina, dizziness, 
or syncope cannot be reported for 
medical reasons, then the examiner 
must so state and must give an 
estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing, or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.

(b)  The examiner should state 
whether or not the veteran's heart 
condition precludes more than 
sedentary employment.  If the heart 
condition does not preclude more 
than sedentary employment, the 
examiner should state whether or not 
more than light manual labor is 
feasible.

(c)  The examiner should state 
whether or not there is angina on 
moderate exertion.

(d)  The examiner should state 
whether or not there is chronic 
congestive heart failure, or 
residual findings of congestive 
heart failure.

3.  All examination findings along with 
complete rationale of opinions and 
conclusions should be set forth in a type 
written report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  The RO should then re-
adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


